Motion by appellant for a transcript of the stenographer’s minutes of a hearing upon his application for a writ of habeas corpus, which was dismissed. Motion denied without prejudice to an application, pursuant to section 1493 of the Civil Practice Act, to the court or Justice before whom the hearing was held, on notice to the County Attorney of Suffolk County, for such transcript. Since appellant has been permitted by this court to prosecute his appeal as a poor person, the provisions of said section require that his application to obtain a transcript of the minutes at county expense shall be made before the court or Judge before whom the hearing was held. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.